     Case 8:20-cv-03116-JSM-AAS Document 1 Filed 12/31/20 Page 1 of 7 PageID 1




                             UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF FLORIDA
                                    TAMPA DIVISION

SIGFREDO PRIETO

Plaintiff,                                                    Case Number:

v.

PINTO TRANSPORT, INC.,

Defendants.
_______________________________________/

                      COMPLAINT AND DEMAND FOR JURY TRIAL

         Plaintiff, Sigfredo Prieto, by and through his undersigned counsel, brings this action for

back wages, liquidated damages, attorneys’ fees/costs, and other relief under the Fair Labor

Standards Act, as amended, 29 U.S.C. § 201-216 (the “FLSA”) and Chapter 448.08 of the Florida

Statutes against Defendant, Pinto Transport , Inc. Plaintiff hereby alleges that Defendant violated

the FLSA when it intentionally neglected, refused, and failed to pay Plaintiff minimum wages for

all hours worked during one or more workweeks for Defendant. Plaintiff also alleges that

Defendant neglected, refused, and failed to pay Plaintiff all earned wages during one or more

workweeks. At all relevant times, Plaintiff was entitled to be paid at least minimum wages, and

agreed upon wages, for all hours worked for Defendant during each workweek of Plaintiff’s

employment.

                                PARTIES AND JURISDICTION

         1.     Plaintiff is a resident of Orange County, Florida.

         2.     Defendant is a foreign for-profit corporation headquartered in Polk County, Florida.

         3.     Defendant operates a trucking enterprise in Polk County, Florida.

         4.     Plaintiff was employed by Defendant as truck driver in Polk County, Florida.
  Case 8:20-cv-03116-JSM-AAS Document 1 Filed 12/31/20 Page 2 of 7 PageID 2




       5.      Defendant is an employer as defined by the FLSA and Defendant conducts

interstate commerce, using telephones, highways, and byways and products and supplies (that are

used in connection with services provided to Defendant’s customers) that do not originate from

Florida.

       6.      Defendant advertises its services online via internet advertising websites, which are

made available to persons outside the State of Florida.

       7.      At all material times relevant to this action, Defendant was an enterprise covered

by the FLSA, and as defined by 29 U.S.C. § 203(r) and 203(s). Upon information and belief,

including Plaintiff’s experience with Defendant as well as the sheer size of Defendant’s

organization suggest that Defendant is a multi-million-dollar operation that has considerable

expertise in trucking industry. Accordingly, Plaintiff alleges that enterprise coverage is present in

this case because Defendant has an annual volume of at least $500,000.00 in revenue and has two

or more employees that handle goods in commerce, including materials and supplies, whom also

use telephones, fax machines and other instrumentalities of commerce.

       8.      At all material times relevant to this action, Plaintiff in his capacity as an employee

was individually covered by the FLSA.

       9.      Plaintiff’s duties involved interstate commerce, including but not limited to,

frequently driving along highways, byways, and interstate roads to deliver products and goods to

out-of-state entities on behalf of Defendant and in the course and scope of Defendant’s business.

       10.     Defendant is an Employer as defined by the FLSA.

       11.     The Court has jurisdiction over Plaintiff’s claims as all material events transpired

in Polk County, including those brought pursuant to the FLSA.




                                                 2
  Case 8:20-cv-03116-JSM-AAS Document 1 Filed 12/31/20 Page 3 of 7 PageID 3




        12.     The Court has supplemental jurisdiction pursuant to 28 U.S.C. § 1367 over

Plaintiff’s claims brought under Chapter 448.08 of the Florida Statutes because Plaintiff’s claims

brought under Chapter 448.08 of the Florida Statutes are so related to Plaintiff’s FLSA claims and

form the same case or controversy.

                                                 FACTS

        13.     Plaintiff worked for Defendant as an interstate truck driver during the three (3)

years prior to the initiation of this lawsuit.

        14.     Defendant hired Plaintiff as truck driver in approximately March 2020 agreed to

pay Plaintiff $1,250 per week for providing truck driving services to Defendant

        15.     As an interstate truck driver, Plaintiff was required to strictly follow Defendant’s

guidelines, policies, and procedures when performing his truck driving duties for Defendant.

        16.     At all times during Plaintiff’s employment, Plaintiff drove the truck assigned to him

by Defendant.

        17.     At all times during Plaintiff’s employment, Plaintiff hauled the loads assigned to

him by Defendant and made the deliveries assigned to him by Defendant.

        18.     At all times during Plaintiff’s employment, Defendant controlled maintained and

exercised control over the manner and method in which Plaintiff completed his duties.

        19.     Plaintiff regularly and routinely drove goods and materials across stateliness in the

normal performance of his job duties and responsibilities.

        20.     Plaintiff did not have any decision-making authority regarding matters of

significance.

        21.     Plaintiff did not have the ability to exercise discretion as to matters of significance.

        22.     Plaintiff did not have the authority to hire employees for Defendant.




                                                   3
 Case 8:20-cv-03116-JSM-AAS Document 1 Filed 12/31/20 Page 4 of 7 PageID 4




       23.     Plaintiff did not have the authority to fire Defendant’s employee.

       24.     Plaintiff did not create corporate strategy, corporate policies, or corporate budget.

       25.     Plaintiff did not exercise discretion as to matters of significance during his

employment with Defendant.

       26.     Defendant was required to pay Plaintiff at least minimum wages for all hours

worked for Defendant during each workweek of employment.

       27.     Based on Plaintiff’s job duties, lack of responsibility, and lack of decision-making

authority, Plaintiff should have been classified as a non-exempt hourly employee entitled to

receive at least minimum wages for all hours worked for Defendant.

       28.     Defendant failed to record, and did not allow Plaintiff to record, all hours worked

during his employment with Defendant.

       29.     . Plaintiff is entitled to be paid minimum wages for all hours worked for Defendant

in a single workweek. However, Defendant did not properly record all hours worked by Plaintiff

and did not pay Plaintiff at least minimum wages for all hours worked by Plaintiff.

       30.     Defendant regularly scheduled Plaintiff to work more than forty hours in a single

workweek.

       31.     Defendant was aware that Plaintiff worked more than 40 hours per week during the

majority of his employment with Defendant.

       32.     Plaintiff regularly worked more than forty hours in a single workweek while

employed by Defendant.

       33.     Indeed, Plaintiff regularly worked 60 or more hours during a single workweek.

       34.     Defendant has consistently failed, refused, and neglected to compensate Plaintiff at

least the minimum wage for all hours worked beyond for Defendant during a single workweek.




                                                 4
  Case 8:20-cv-03116-JSM-AAS Document 1 Filed 12/31/20 Page 5 of 7 PageID 5




         35.    Defendant intentionally circumvented the FLSA to avoid the protections afforded

to employees under the FLSA.

         36.    Defendant engaged in an illegal practice of circumventing the FLSA and the

protections contained therein in order to benefit Defendant and deprive Plaintiff of compensation.

         37.    Specifically, Defendant intentionally refused to pay Plaintiff minimum wages for

all hours that Plaintiff worked for Defendant during each week of employment.

         38.    Additionally, Defendant engaged in an illegal practice of circumventing the

Chapter 448.08 of the Florida Statutes and the protections contained therein in order to benefit

Defendant and deprive Plaintiff of compensation by neglecting, failing, and refusing to

compensate Plaintiff the agreed upon rate of $1,250 per week.

         39.    Plaintiff has been financially damaged by Defendant’s actions stated above and

brings this Complaint to recover the owed back wages, liquidated damages, attorney’s fees, and

costs.

                  COUNT I – RECOVERY OF UNPAID MINIMUM WAGES
               IN ACCORDANCE WITH THE FAIR LABOR STANDARDS ACT

         40.    Plaintiff reincorporates and readopts all allegations contained within Paragraphs 1-

39, above.

         41.    Plaintiff was employed by Defendant as a truck driver.

         42.    Plaintiff was entitled to be compensated at least the minimum wage for all hours

worked for Defendant.

         43.    Plaintiff regularly worked more than sixty hours in a single workweek for the

benefit of Defendant.

         44.    The hours worked by Plaintiff were at the behest of Defendant and Plaintiff worked

her hours in an open and obvious manner.



                                                 5
  Case 8:20-cv-03116-JSM-AAS Document 1 Filed 12/31/20 Page 6 of 7 PageID 6




       45.     Defendant has failed, refused, and/or neglected to allow Plaintiff to record all hours

worked by Plaintiff in a single workweek.

       46.     Defendant has failed, refused, and/or neglected to compensate Plaintiff at least the

appropriate minim wages for all hours worked by Plaintiff in a single workweek.

       47.     Plaintiff was a non-exempt employee entitled to at least minimum wages for all

hours worked for Defendant during a workweek.

       48.     Defendant intentionally scheduled Plaintiff to work more than forty hours in a

single workweek and intentionally avoided paying Plaintiff at least minimum wages for all hours

worked by Plaintiff in a workweek.

       49.     Defendant violated the FLSA when it failed, refused, or neglected to compensate

Plaintiff at a rate equivalent to, or in excess of, the appropriate minimum wage for all hours worked

by Plaintiff during each workweek of his employment.

       50.     Plaintiff has been damaged financially as a direct result of Defendant’s illegal

practice of refusing to compensate Plaintiff at a rate of at least minimum wage for all hours worked

by Defendant during each workweek that Plaintiff was employed by Defendant.

                COUNT II – RECOVERY OF UNPAID WAGES
      IN ACCORDANCE WITH CHAPTER 448.08 OF THE FLORIDA STATUTES

       51.     Plaintiff reincorporates and readopts all allegations contained within Paragraphs 1-

39, above.

       52.     Plaintiff was employed by Defendant as a truck driver.

       53.     Defendant agreed to compensate Plaintiff at a rate of $1,250 per week.

       54.     Plaintiff was entitled to be compensated by Defendant at a rate of $1,250 per week.

       55.     Plaintiff regularly and faithfully performed truck driving services for Defendant at

all times during Plaintiff’s employment with Defendant.



                                                 6
  Case 8:20-cv-03116-JSM-AAS Document 1 Filed 12/31/20 Page 7 of 7 PageID 7




       56.     The hours worked by Plaintiff were at the behest of Defendant and Plaintiff worked

her hours in an open and obvious manner.

       57.     Defendant has failed, refused, and/or neglected to allow compensate Plaintiff

$1,250 for each week worked by Plaintiff for Defendant.

       58.     Defendant intentionally refused to compensate Plaintiff at the rate of $1,250 per

week in order to deprive Plaintiff of his earned wages.

       59.     Defendant violated Chapter 448.08 of Florida Statues when it failed, refused, or

neglected to compensate Plaintiff the total weekly wages owed to Plaintiff.

       60.     Plaintiff has been damaged financially as a direct result of Defendant’s illegal

practice of refusing to pay Plaintiff all wages owed to Plaintiff.

       WHEREFORE, Plaintiff requests a jury trial and demands judgment against Defendant,

including, but not limited to, reimbursement of an amount equal to the unpaid minimum wages,

owed wages, back wages, and liquidated damages, together with interest, costs, and attorney’s fees

pursuant to the FLSA and Chapter 448.08 of Florida Statues, and such other further relief as this

Court deems just and proper.

                            DATED this 31st day of December, 2020,

                                        /S/ Kyle J. Lee
                                        Kyle J. Lee, Esq.
                                         FLBN: 105321
                                       LEE LAW, PLLC
                               1971 West Lumsden Road, Suite 303
                                    Brandon, Florida 33511
                                   Telephone: (813) 343‐2813
                                    Kyle@KyleLeeLaw.com




                                                  7
